Citation Nr: 0000297	
Decision Date: 01/06/00    Archive Date: 01/11/00

DOCKET NO.  93-27 085	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Basic eligibility for Department of Veterans Affairs 
Dependency and Indemnity Compensation benefits based on the 
appellant's alleged status as the helpless child of a 
veteran.


REPRESENTATION

Appellant represented by:	The American Legion





INTRODUCTION

The veteran served on active duty from July 1965 to January 
1977.  As the veteran died while in service in January 1977, 
the appellant, a surviving son, born in 1959, was awarded 
dependency and indemnity compensation benefits under 38 
U.S.C.A. § 1310 (West 1991).  This case comes before the 
Board of Veterans' Appeals (hereinafter Board) on appeal from 
the Department of Veterans Affairs (hereinafter VA) regional 
office in Montgomery, Alabama (hereinafter RO).


FINDING OF FACT

At the time of his 18th birthday, the appellant was not 
permanently incapable of self-support.


CONCLUSION OF LAW

The criteria for VA benefits based on the appellant's status 
as the helpless child of a veteran have not been met.  38 
U.S.C.A. § 101 (West 1991); 38 C.F.R. §§ 3.57, 3.356 (1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

The appellant has filed a claim seeking Dependency and 
Indemnity Compensation benefits based on the veteran's death.  
Such benefits are available only to certain survivors of 
deceased veterans.  38 U.S.C.A. § 1310 (West 1991).  With 
certain exceptions, children of a veteran do not qualify as 
legally valid claimants for Dependency and Indemnity 
Compensation benefits after they have attained the age of 18.  
38 U.S.C.A. § 101(4)(A).  The appellant was born in 1959; he 
is currently more than 40 years of age.

One of the principal exceptions to the 18-year age limit for 
an eligible "child" of a veteran, and the one which is 
directly at issue in the present appeal, pertains to an 
unmarried, legitimate child of a veteran "who, before 
attaining the age of eighteen years, became permanently 
incapable of self-support" by reason of mental or physical 
defect.  38 U.S.C.A. §§ 101(4)(A)(ii); 38 C.F.R. § 3.356(a).  
This requires an initial determination as to the claimant's 
condition at the delimiting age.  If the claimant is shown to 
have been capable of self-support at 18, the Board need go no 
further.  Dobson v. Brown, 4 Vet. App. 443, 445 (1993).

In the instant case, the evidence of record reveals that the 
appellant incurred a cerebral concussion in 1973, due to a 
head trauma.  There was a question of an early right-sided 
papilledema, but on examination, this was not found.  In 
1975, the appellant was hospitalized for intoxication.  It 
was noted that the appellant had a behavior disorder of 
adolescence.  

In 1978, the appellant was admitted for hospitalization for 
evaluation and treatment of depression and drug abuse.  The 
veteran gave a history of surgery in 1973 for a strabismus.  
He was diagnosed with a hysterical personality, depressive 
neurosis with a questionable bipolar affective disorder, and 
a specific learning disorder, reading.  The examiner felt the 
appellant was experiencing a "very severe grief reaction 
which may be predicated on a basic foundation of an affective 
disorder."  In 1979, the appellant was noted as learning 
disabled (reading and arithmetic), with recurrent suicidal 
thoughts, insomnia, and his judgment, orientation, memory, 
abstract thinking, and calculation were reported as intact 
but on the "almost retarded side."  The diagnoses were 
unipolar affective disorder and hysterical personality, as 
well as learning disability.  

Records from the Social Security Administration reveal that 
the appellant applied for benefits and was examined in 1979.  
The appellant reported that he began taking drugs when he was 
10 years old.  It was noted that the appellant's speech was 
goal oriented, but mildly defective.  He was oriented to 
time, place and person, with no delusions or hallucinations.  
The impression was possible mental retardation and drug 
abuse, with episodes of depression and drug psychosis.  At 
that time, the examiner found the appellant was not disabled.  
In 1980, he again applied for benefits from the Social 
Security Administration, due to asthma, headaches, and an 
erratic heartbeat.  Psychological examination in 1980, 
reported complaints of hallucinations, which the psychologist 
noted as possibly being indicative of a schizophrenic 
process, but could be due to drug abuse.  Intellectual 
deficits were reported.  The Social Security Administration 
found schizophrenia, and noted that the evidence did not 
support this diagnosis or that the appellant became disabled 
prior to February 1980.

The appellant was hospitalized in 1987 after a fight with 
family members.  It was noted that the appellant was in a 
rage and had been making homicidal threats, and had suicidal 
fears.  It was noted that the appellant had dropped out of 
school when he was in 11th grade.  The appellant stated that 
he had attended community college for auto mechanic training 
prior to receiving benefits from the Social Security 
Administration.  The diagnostic impression was explosive 
personality, borderline intelligence, and "rule out" 
seizure disorder.  Also in 1987, diagnoses included 
adjustment disorder with mixed disturbance of emotions and 
conduct.  The next month the appellant was admitted for an 
overdose of Trilafon.  The diagnoses included depression.  

In 1988, the appellant was admitted with loose associations 
and tangentiality with focused thinking.  Insight was poor, 
and his judgment was impaired.  Intelligence was low normal.  
The impression was a brief reactive psychosis.  On discharge, 
the diagnosis was bipolar disorder, manic type.  The next 
month, the appellant took an overdose of Haldol.  The 
diagnoses included bipolar disorder, manic type, and 
inadequate personality.  Private medical records in 1994 
reported a diagnosis of bipolar affective disorder, but noted 
that the appellant's mental status examination was within 
normal limits.  

The evidentiary record, as summarized above, does not 
demonstrate that the appellant became permanently incapable 
of self support on or before his 18th birthday in 1977.  
Although it is noted that the appellant had behavioral 
problems prior to his 18th birthday, this does not establish 
that such symptoms rendered him permanently incapable of 
self-support at that time.  Evidence that the appellant 
became incapable of self-support at some later point in time 
is not material to the issue presented here.  As the 
preponderance of the evidence is against the appellant's 
claim as the helpless child of a veteran, he is not now 
eligible for Dependency and Indemnity Compensation benefits.


ORDER

Th claim for VA Dependency and Indemnity Compensation 
benefits based on the appellant's alleged status as the 
helpless child of a veteran is denied.



		
	JOY A. MCDONALD
	Acting Member, Board of Veterans' Appeals


 

